UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1972



TUCSON W. JONES; YVONNE C. JONES,

                                          Plaintiffs - Appellants,

          versus


SOUTHCORR, LLC,

                                              Defendant - Appellee.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-03-499-1)


Submitted:   December 17, 2004         Decided:     December 28, 2004


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tucson W. Jones, Yvonne C. Jones, Appellants Pro Se. Hamlin Landis
Wade, Jr., Melissa Megan Kidd, HELMS, MULLISS & WICKER, PPLC,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tucson W. Jones and Yvonne C. Jones appeal the district

court’s order granting summary judgment for Defendant in this Title

VII action alleging race discrimination in employment.                We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.            See Jones v.

Southcorr, LLC, No. CA-03-499-1 (M.D.N.C. filed July 8, 2004;

entered July 9, 2004).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -